IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-265-CR


MARK PAINTER,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. CR92-0529-A, HONORABLE ROYAL HART, JUDGE PRESIDING
 



PER CURIAM


	After accepting appellant's guilty plea and hearing evidence, the district court found
appellant guilty of delivering less than two hundred grams but more than twenty-eight grams of
methamphetamine.  Texas Controlled Substances Act, Tex. Health & Safety Code Ann. § 481.112
(West 1992).  The court assessed punishment at imprisonment for thirty-five years.
	Appellant's only point of error is that the district court erred by permitting the State
to cross-examine him about laboratory equipment found in his automobile.  Appellant contends
this constituted evidence of an inadmissible extraneous offense.  Appellant did not object to this
questioning.  Tex. R. App. P. 52(a).  Further, appellant did not object to testimony from other
witnesses that he and his codefendant traded the methamphetamine in question for a chemical,
phenylacetic acid, used in the manufacture of methamphetamine, and discussed manufacturing
methamphetamine with the undercover officer.  Finally, appellant expressly denied any
involvement in methamphetamine manufacturing during his direct testimony.  The State was
entitled to impeach this testimony during cross-examination.  See Hammett v. State, 713 S.W.2d
102, 105 (Tex. Crim. App. 1986).  The point of error is overruled.
	The judgment of conviction is affirmed.

Before Justices Powers, Jones and Kidd
Affirmed
Filed:  February 9, 1994
Do Not Publish